DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite, “…BWP indicated by a default DL BWP” The language suggests that something is being indicated by someone or something regarding a default DL BWP. It is unclear what is being indicated and by who. The language seems to suggest that indication is made by the “default DL BWP”. However, a bandwidth part cannot make an indication to anyone or anything, therefore, the claim is unclear which renders the claimed invention indefinite. Examiner suggests that the language must be changed to convey the meaning accurately i.e. “if the active DL BWP is not the default-DL-BWP” instead of “BWP indicated by a default-DL-BWP” as the doer and the done-to of the verb “indicated” is not clear from the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim(s) 1-2, 4-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU (ZHOU et al US 2019/0215136) in view of JIN (JIN et al. US 2019/0149421).
Regarding claim 1, 6, ZHOU discloses a communication device for handling bandwidth parts (BWPs), comprising: 
at least one storage device; and 
at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of: 
receiving a first medium access control (MAC) control element (CE) (MAC CE) for activating at least one first secondary cell (SCell), from a network (ZHOU: Fig. 28, ¶286, a SCell is activated when a MAC CE for activating the SCell is received); 
activating the at least one first SCell (ZHOU: ¶286, SCell is activated i.e. the UE switches to the SCell); 
starting a sCellDeactivationTimer associated with the at least one first SCell, when activating the at least one first SCell (ZHOU: Fig. 28, ¶286, a sCelldeactivationTimer  is started when activating the SCell); 
ZHOU: Fig. 28, ¶286, Fig. 32, ¶317, the sCellDeactivationTimer expires deactivating the SCell); 
stopping the sCellDeactivationTimer, when deactivating the at least one first SCell (Fig. 28, ¶286, Fig. 31, ¶317, ¶170, the SCellDeactivationTimer is stopped when deactivating); and 
stopping a first BWP-InactivityTimer for the at least one first SCell (ZHOU: Fig. 28, ¶286, stopping the BWP-inactivity timer);
activating at least one second SCell, if a third MAC CE for activating the at least one second SCell is received from the network (ZHOU: ¶245, ¶286, Fig. 28, ¶165, Fig.8, ¶344, activating/adding a new SCell after deactivating/removing a SCell); 
starting a second BWP-InactivityTimer for the at least one second SCell, when activating the at least one second SCell (ZHOU: ¶245, ¶286,Fig. 28, ¶165, a SCell equivalent to second SCell/new SCell (see ¶165) is initiated in response to a MAC CE; a SCellDeactivation timer and BWP timer is initiated);
starting a third BWP-Inactivity Timer associated with an active downlink (DL) BWP, if the active DL BWP is not the BWP indicated by a default-DL-BWP and a first physical DL control channel (PDCCH) indicating a first DL assignment is received on the active BWP (ZHOU: Fig. 28, ¶286, when the active DL BWP is not the default BWP 0, i.e. it is BWP 2, and the PDCCH with DL scheduling is received on the BWP 2, a third BWP inactivity timer is started i.e. the BWP inactivity timer is restarted at n+x+k+m)

However, JIN discloses stopping the first BWP inactivity Timer when deactivating the at least one first SCell. (JIN: ¶195, ¶202, ¶222-223, SCell deactivation stops all BWP timers for that SCell)
A person of ordinary skill in the art working with the invention of ZHOU would have been motivated to use the teachings of JIN as it provides a way to improve resource efficiency by removing/deleting any timer contexts that are not needed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ZHOU with teachings of JIN in order to improve resource efficiency in the terminal or inventive device.

Regarding claim 2, 7, ZHOU modified by JIN discloses communication of claim 1/6, wherein the instructions further comprise: restarting the sCellDeactivationTimer, if a physical downlink (DL) control channel (PDCCH) on the at least one first SCell comprises an uplink (UL) grant or a DL assignment (ZHOU: ¶243, restarting SCell timer when receiving a downlink assignment or grant).

Regarding claim 4, 9, ZHOU modified by JIN discloses communication of claim 3/8, wherein the instructions further comprise: stopping the second BWP-InactivityTimer, if a random access (RA) procedure is initiated (JIN: ¶202, all timers are stopped when RRC reconfiguration/restablishment happens which is according to at least Fig. 14, if a RA procedure is initiated ).

Regarding claim 5, 10, ZHOU modified by JIN discloses communication of claim 3/8, wherein the instructions further comprise: performing a BWP switching for the at least one second SCell, if the second BWP-InactivityTimer expires (ZHOU: ¶275, when the timer expires, the BWP switching is triggered)

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive.
Applicants argue,
“
    PNG
    media_image1.png
    583
    1164
    media_image1.png
    Greyscale
”
Examiner respectfully disagrees with the above arguments. Applicants take a position that “BWP indicated by a default-DL-BWP”… is clear as it is indicated by the 

Applicants argue,
“
    PNG
    media_image2.png
    663
    1170
    media_image2.png
    Greyscale
  ”

Examiner respectfully submits that ZHOU in ¶165:

[0165] The mapping of a serving cell to a TAG may be configured by a serving eNB with RRC signaling. The mechanism for TAG configuration and reconfiguration may be based on RRC signaling. According to some of the various aspects of embodiments, when an eNB performs an SCell addition configuration, the related TAG configuration may be configured for the SCell. In an example embodiment, an eNB may modify the TAG configuration of an SCell by removing (releasing) the SCell and adding (configuring) a new SCell (with the same physical cell ID and frequency) with an updated TAG ID. The new SCell with the updated TAG ID may initially be inactive subsequent to being assigned the updated TAG ID. The eNB may activate the updated new SCell and start scheduling packets on the activated SCell. In an example implementation, it may not be possible to change the TAG associated with an SCell, but rather, the SCell may need to be removed and a new SCell may need to be added with another TAG. For example, if there is a need to move an SCell from an sTAG to a pTAG, at least one RRC message, for example, at least one RRC reconfiguration message, may be send to the UE to reconfigure TAG configurations by releasing the SCell and then configuring the SCell as a part of the pTAG (when an SCell is added/configured without a TAG index, the SCell may be explicitly assigned to the pTAG). The PCell may not change its TA group and may be a member of the pTAG. 

The above section teaches the dynamically activating and deactivating including adding new SCells. Also, in Fig. 28 and at least ¶286, ZHOU teaches the details of the process of activating and deactivating a SCell. 

[0286] FIG. 28 shows example of BWP switching mechanism. A UE may receive RRC message comprising parameters of a SCell and one or more BWP configuration associated with the SCell. Among the one or more BWPs, at least one BWP may be configured as the first active BWP (e.g., BWP 1 in FIG. 28), one BWP as the default BWP (e.g., BWP 0 in FIG. 28). The UE may receive a MAC CE to activate the SCell at the n.sup.th slot. The UE may start the sCellDeactivationTimer, and start CSI related actions for the SCell, and/or start CSI related actions for the first active BWP of the SCell at the (n+x).sup.th slot. The UE may start the BWP inactivity timer at the (n+x+k).sup.th slot in response to receiving a DCI indicating switching BWP from BWP 1 to BWP 2. When receiving a PDCCH indicating DL scheduling on BWP 2, for example, at the (n+x+k+m).sup.th slot, the UE may restart the BWP inactivity timer. The UE may switch back to the default BWP (e.g., BWP 0) as an active BWP when the BWP inactivity timer expires, at the (n+x+k+m+l).sup.th slot. The UE may deactivate the SCell when the sCellDeactivationTimer expires. 

When the UE activates an SCell, it is only when the SCell is activated, that the BWPInactivityTimer is started. In other words, every time when an SCell is activated, a corresponding BWPInactivityTimer is also activated following that activation. A person of ordinary skill in the art would reasonably interpret this as “…starting a second BWP-InactivityTimer for the at least one second SCell when activating the at least one second SCell…”
It is implied from the arguments that Applicants contend that the second BWPInactivityTimer starts at the same time as the SCell activating is initiated. This however, is not in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Merriam-Webster dictionary defines “when” as “…in the event that…” or “if” when used as a conjunction. (https://www.merriam-webster.com/dictionary/when) This is not the same as the two events happening at exactly the same time.

The rejection is maintained.

Applicants argue,
“
    PNG
    media_image3.png
    743
    1173
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    840
    1169
    media_image4.png
    Greyscale
”
Examiner respectfully disagrees with the above arguments. Applicants take a position that ZHOU does not disclose “…if the active DL BWP is not the BWP indicated by the default-DL-BWP, and the communication device receives the first PDCCH indicating the first DL assignment of the active BWP, the communication device starts the third-InactivityTimer associated with the active DL BWP…”
This feature is expressly disclosed by ZHOU in Fig. 28.

    PNG
    media_image5.png
    586
    948
    media_image5.png
    Greyscale


At the above indicated instance, a BWPInactivityTimer is re-started when the PDCCH indicating the DL assignment is received by the UE, the UE restarts a BWPInactivityTimer (equivalent to the claimed third BWP Inactivity Timer). This is when the BWP2 is not the BWP) (the default BWP)
Applicants content that this timer is not started but a timer is “restarted”. Examiner respectfully submits that claim does not exclude, from the limitation, that starting a timer has to be starting a timer that has not been started previously or starting cannot comprise “starting again”. According to Merriam-Webster (https://www.merriam-webster.com/dictionary/restarting) , restarting comprises starting again or starting after stopping.

    PNG
    media_image6.png
    222
    604
    media_image6.png
    Greyscale

A person of ordinary skill in the art would reasonably interpret the teachings of Fig. 28 of ZHOU as teaching the starting of a third BWPInactivityTimer.

Applicants continue to contend that “no matter the scheduling of the DCI …indicated in the first PDCCH is performed on the at least one first SCell or on the other service cell, thecommunication device starts the third BWP-Inactivity Timer associated with the at least one first SCell.” Examiner respectfully submits that the condition of DCI scheduling not required is not included in the claim and therefore, the argument is directed towards a feature not part of the claimed invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Furthermore, JIN’s ¶195, ¶222-223 disclose:
[0195] When an RRC connection reconfiguration message including configuration information for adding an SCell (e.g., an SCell index and a cell identifier, BWP configuration information (including second BWP (or basic BWP) and third BWP (or first active BWP) information), radio channel configuration information, and BWP timer information) is received from the base station in operation 2j-25, and when an indicator indicating activation/deactivation of the configured SCell (e.g., MAC CE) and an indicator indicating activation of a specific BWP (e.g., PDCCH) are received in operation The UE having received the indication of SCell deactivation stops the running SCell BWP timer. 

[0222] BWP timer handling upon SCell deactivation/activation 
[0223] UE stops BWP timer for a SCell when the SCell is deactivated.

A person of ordinary skill in the art would reasonably interpret this as a teaching of “…stopping a first BWP Inactivity Time for the at least one first SCell, when deactivating the atleast one first SCell…”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ZHOU with teachings of JIN in order to improve resource efficiency in the terminal or inventive device.

A person of ordinary skill in the art would reasonably interpret the teachings of ZHOU as above, equivalent to the claimed limitation.
All arguments are based on the arguments addressed above, and are fully responded as above. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461